     Case 1:20-cv-00542-DAD-BAM Document 17 Filed 01/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA BLAND,                                     No. 1:20-cv-00542-DAD-BAM (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14    D. GOSS, et al.,
                                                        (Doc. No. 12)
15                       Defendants.
16

17           Plaintiff Joshua Bland is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 5, 2020, the assigned magistrate judge screened plaintiff’s complaint and

21   issued findings and recommendations recommending that this action be dismissed as barred by

22   the applicable statute of limitations and for failure to state a cognizable claim upon which relief

23   may be granted. (Doc. No. 12.) The findings and recommendations were served on plaintiff and

24   contained notice that objections were due within fourteen (14) days. (Id. at 5.) Plaintiff timely

25   filed objections on August 20, 2020. (Doc. No. 15.)

26           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

27   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

28   /////
                                                        1
     Case 1:20-cv-00542-DAD-BAM Document 17 Filed 01/13/21 Page 2 of 3


 1   objections, the court finds the findings and recommendations to be supported by the record and

 2   by proper analysis.

 3              In his objections, plaintiff states that he exhausted all administrative remedies provided to

 4   him, presumably to advocate for equitable tolling of the applicable statute of limitations. (Doc.

 5   No. 15 at 1.) However, this argument is unavailing because in determining that March 2, 2019

 6   was the latest date plaintiff could have timely filed his complaint, the magistrate judge assumed

 7   arguendo that plaintiff needed two years to exhaust his administrative remedies and that he was

 8   entitled to an additional two years in which to commence this action due to his incarceration.

 9   (Doc. No. 12 at 4.) Plaintiff also objects on the grounds that the magistrate judge erred because

10   there is no statute of limitations for fraud. (Doc. No. 15 at 1.) Because plaintiff alleges acts of

11   fraud in several of his claims, it is unclear which claim plaintiff’s objection in this regard is

12   directed at. Nevertheless, plaintiff’s argument in this regard is also unavailing. Plaintiff’s claims

13   are brought pursuant to either 42 U.S.C. § 1983 or 18 U.S.C. § 1001. (See Doc. No. 1.) The

14   magistrate judge correctly concluded that (1) plaintiff’s § 1983 claims are time-barred because

15   California’s two-year statute of limitations applies to such claims, and (2) plaintiff’s claims

16   brought pursuant to 18 U.S.C. § 1001 must be dismissed for failure to state a claim because “Title

17   18 of the United States Code is a criminal statute and does not provide individual plaintiffs with a

18   private cause of action.” Kennedy v. World Sav. Bank, FSB, No. 14-cv-05516-JSC, 2015 WL

19   1814634, at *7 (N.D. Cal. Apr. 21, 2015); (see Doc. No. 12 at 3–4). The undersigned agrees with

20   the magistrate judge’s findings and recommendations in both respects.
21              Accordingly,

22           1. The findings and recommendations issued on August 5, 2020 (Doc. No. 12) are adopted in

23              full;

24           2. This action is dismissed, with prejudice, as barred by the applicable statute of limitations

25              with respect to plaintiff’s claims brought pursuant to 42 U.S.C. § 1983 and for failure to

26   /////
27   /////

28   /////
                                                           2
     Case 1:20-cv-00542-DAD-BAM Document 17 Filed 01/13/21 Page 3 of 3


 1          state a cognizable claim with respect to plaintiff’s claims asserted on the basis of 18

 2         U.S.C. § 1001; and

 3      3. The Clerk of the Court is directed to close this case.

 4   IT IS SO ORDERED.
 5
        Dated:    January 12, 2021
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
